Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 11, 13, 22, 23, 25, 27, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murray US 20200404617 in view of Kim US 20200204293.

Regarding claims 1, 13, 25, 28, Murray teaches a method of operating a user equipment (UE), comprising:
receiving, during at least one slot, transmission from a base station of a Physical Downlink Control Channel (PDCCH) and a Physical Downlink Shared Channel (PDSCH), the PDCCH including a first part of a Downlink Control Information (DCI), the PDSCH including a second part of the DCI (DCI CORESET in a mini slot containing both PDCCH and PDSCH for paging, [0363]).

Murray is silent on determining at least one timing value associated with an effective receive time for the PDCCH based upon a reference symbol of the PDSCH.
Kim teaches receiving a timing value based upon a reference symbol for determining an effective receive time for a PDSCH relative to the PDCCH (fig. 6, In an example of FIG. 6, when a time point of reception of the PDCCH 600 corresponds to a k-th slot 605 and a slot offset value received with notification is k.sub.0 602, the PDSCH 601 may be scheduled in a (k+k.sub.0) slot. The terminal may additionally acquire, from the DCI, information on a position 603 of a start symbol of the PDSCH 601 and symbol length 604 (SLIV), [0114). Note, both the instant application and the reference teach receiving a reference symbol for determining an offset and starting time for a PDCCH/PDSCH relative to one another. The instant application is merely an obvious modification of Kim. See also 20200100276 [0127] and 209220022174 [0158] also.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Murray by determining at least one timing value associated with an effective receive time for the PDCCH based upon a reference symbol of the PDSCH, as suggested by Kim. This modification would benefit the system by providing a relative offset between the PDCCH and PDSCH.

Regarding claim 10, 22, 27, 30, the at least one timing value comprises: 
a time offset between the effective receive time for the PDCCH and a channel state information (CSI) report, 
a time offset between the effective receive time for the PDCCH and a Physical Uplink Shared Channel (PUSCH) communication (Kim: [0114]). 
a time offset between the effective receive time for the PDCCH and a PDSCH communication, or 
a time offset between the effective receive time for the PDCCH and a Sounding Reference Signal (SRS) communication, or any combination thereof.

Regarding claims 11, 23, performing, based on the at least one timing value, one or more of: 
transmitting the CSI report, or 
transmitting the PUSCH communication, or 
receiving the PDSCH communication (Kim: [0114]), or 
receiving the SRS communication, or any combination thereof.

Allowable Subject Matter
Claims 2-9, 12, 14-21, 24, 26, and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/     Primary Examiner, Art Unit 2476